FORBEARANCE AND FIRST AMENDMENT
 
TO
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This FORBEARANCE AND FIRST AMENDMENT to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into as of February 8, 2011 by and
between SILICON VALLEY BANK (“Bank”) and US DATAWORKS, INC., a Nevada
corporation (“Borrower”) whose address is One Sugar Creek Center Blvd., 5th
Floor, Sugarland, TX 77478.
 
Recitals
 
A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated effective as of October 27, 2010 (as the same may
from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).  Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
B. Borrower is currently in default of the Loan Agreement for failing to comply
with the covenant set forth in Section 6.7(a) of the Loan Agreement as in effect
prior to the date hereof for the three month period ending December 31, 2010
(the “Existing Default”).
 
C. Borrower has requested that Bank forbear from exercising its rights and
remedies against Borrower from the date hereof through April 30, 2011 (the
“Forbearance Period”).  Although Bank is under no obligation to do so, Bank is
willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Amendment, so long as Borrower complies with the terms, covenants and conditions
set forth in this Amendment in a timely manner.
 
D. Borrower has further requested that Bank amend the Loan Agreement to (i)
extend the Maturity Date and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.  Bank has agreed to so amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Forbearance.
 
2.1 Forbearance Period.  So long as no Event of Default, other than the Existing
Default, occurs, subject to the terms and conditions set forth herein, Bank
shall forbear from filing any legal action or instituting or enforcing any
rights and remedies it may have against Borrower through the Forbearance
Period.  Except as expressly provided herein, this Amendment does not constitute
a waiver or release by Bank of any Obligations or of any existing Event of
Default other than the Existing Default or Event of Default which may arise in
the future after the date of execution of this Amendment.  If Borrower does not
comply with the terms of this Amendment, Bank shall have no further obligations
under this Amendment and shall be permitted to exercise at such time any rights
and remedies against Borrower as it deems appropriate in its sole and absolute
discretion.  Borrower understands that Bank has made no commitment and is under
no obligation whatsoever to grant any additional extensions of time at the end
of the Forbearance Period.
 
2.2 Forbearance Terms.  Repayment and performance of all obligations of Borrower
to Bank under the Loan Agreement and this Amendment shall be secured by the
Collateral.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
3. Amendments to Loan Agreement.
 
3.1 Section 6.2 (Financial Statements, Reports, Certificates).  Section 6.2(e)
is amended in its entirety and replaced with the following:
 
“(e)           Provide Bank with, as soon as available, but no later than thirty
(30) days following each Reconciliation Period, an aged listing of accounts
receivable and accounts payable by invoice date, in form acceptable to Bank.”
 
3.2 Section 6.7 (Financial Covenant). Section 6.7(a) is amended in its entirety
and replaced with the following:
 
“(a)           EBITDA Performance to Plan.  As of January 31, 2011, Borrower’s
EBITDA for the three (3) months ending on such measurement date shall be at
least Two Hundred Fifty Thousand Dollars ($250,000).  As of February 28, 2011,
Borrower’s EBITDA for the three (3) months ending on such measurement date shall
be at least Two Hundred Forty One Thousand Dollars ($241,000).  As of March 31,
2011, Borrower’s EBITDA for the three (3) months ending on such measurement date
shall be at least Two Hundred Twenty Three Thousand Dollars ($223,000).  As of
the last day of each month beginning with the month ending April 30, 2011,
Borrower’s EBITDA for the three (3) months ending on such measurement date shall
be at least an amount mutually agreed upon between Borrower and Bank on or prior
to such date.
 
3.3 Section 13 (Definitions).  The following term and its respective definition
set forth in Section 13.1 is amended in its entirety and replaced with the
following:
 
“Maturity Date” is May 9, 2011.
 
3.4 Section 13 (Definitions).  Subsection (o) in the definition of the term
“Eligible Accounts” set forth in Section 13.1 is hereby amended in its entirety
and replaced with the following:
 
“(o)           Accounts owing from an Account Debtor with respect to which
Borrower has recognized Deferred Revenue (but only to the extent of such
Deferred Revenue), unless otherwise consented to by Bank in writing, it being
understood that when Borrower is able to record such Deferred Revenue as actual
revenue, the amount of such recordable actual revenue shall become an Eligible
Account;”
 
3.5 Exhibit B is hereby replaced with Exhibit B attached hereto.
 
3.6 Notwithstanding anything to the contrary contained in the Loan Agreement or
the Amended and Restated Subordination Agreement by and between Bank and the
creditors a party thereto and approved by Borrower, made as of October 27, 2010,
Bank hereby consents to Borrower making the interest payment on the Subordinated
Debt due in January 2011 provided that the amount of such interest payment shall
not exceed Thirty Thousand One Hundred Dollars ($30,100).
 
3.7 Notwithstanding anything to the contrary contained in the Loan Agreement,
the existence of the Existing Default, in and of itself, will not prevent Bank
from receiving Advances during the Forbearance Period.
 
4. Limitation of Amendments.
 
4.1 The amendments set forth in Section 3, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
5. Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Default has occurred and is continuing;
 
5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on the part of
Borrower;
 
5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
 
5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and
 
5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
6. Prior Agreement.  Except as expressly provided for in this Amendment, the
Loan Documents, as amended by this Amendment, are hereby ratified and reaffirmed
and shall remain in full force and effect.  This Amendment is not a novation and
the terms and conditions of this Amendment shall be in addition to and
supplemental to all terms and conditions set forth in the Loan Documents.  In
the event of any conflict or inconsistency between this Amendment and the terms
of such documents, the terms of this Amendment shall be controlling, but such
document shall not otherwise be affected or the rights therein impaired.
 
7. Release by Borrower.
 
7.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
7.2 In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
expect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
(Emphasis added.)
 
7.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
 
7.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.
 
7.5 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:
 
(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.
 
(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
 
(c) The terms of this Amendment are contractual and not a mere recital.
 
(d) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
 
(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released.  Borrower shall indemnify Bank, defend and hold
it harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
9. Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment and forbearance fee in an amount equal to
Five Thousand Dollars ($5,000), and (c) the due execution and delivery to Bank
of updated Borrowing Resolutions.
 
10. Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.
 
[Balance of Page Intentionally Left Blank]
 
 

 
 
-4-

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
SILICON VALLEY BANK
 
 
 
By: Priya Iyer
Name: Priya Iyer
Title: Relationship Manager
BORROWER
 
US DATAWORKS, INC.
 
 
 
By: Randall J. Frapart
Name: Randall J. Frapart
Title: Chief Financial Officer





 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
[Signature Page to Forbearance and First Amendment to
 
Amended and Restated Loan and Security Agreement]
 


 


 
 
 
 
 
-5-